DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    456
    607
    media_image1.png
    Greyscale


Election/Restrictions
Restriction to one of the following inventions was required under 35 U.S.C. 121:
I.	Claims 1-24 and 29, drawn to a MACHINE AND COOLANT SYSTEM classified in class B23Q, subclass 11/1069.
II.	Claims 25-28, drawn to a METHOD OF OPERATING A COOLANT FILTRATION SYSTEM classified in class B01D, subclass 37/00.
Election of Species
This application contains claims and/or disclosure directed to the following patentably distinct, mutually exclusive species:
Species
Corresponding Drawing Figures
1
1
2
2
3
3
4
4


Applicant’s election “with traverse,” is acknowledged:

    PNG
    media_image2.png
    139
    743
    media_image2.png
    Greyscale

Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The Restriction Requirement is made FINAL.
Claim Rejections - 35 USC § 112
Claims 1-5,14-16 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what objectively defines the “first” and “second” “coolant zones.” It is unclear where the “first coolant zone” begins and ends. It is unclear where the “second coolant zone” begins and ends. It is unclear how the “first” and “second” “coolant zones” differ from each other. 
Claim Rejections - 35 USC § 103
Claims 1-5,14-16 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of TUCK (US 5,262,071 A “D1”) and/or URBAN (US 2013-0001175 A1 “D2”). The Written Opinion and its rationale presently of record is adopted and incorporated herein by reference. It is noted that the Written Opinion did not specifically address elected claims 5,14,23 and 24 because they were multiple dependent claims at the time the Written Opinion was drafted. Claim 5 which specifies “wherein in operation the filtration system receives debris and coolant at the inlet and delivers filtered coolant at the outlet,” is not seen to structurally limit the filtration system. However, rhetorically speaking, where else would these streams be “received” or “delivered?”  Pumps 15,24 and 25 are disclosed by TUCK, which are seen to meet the limitations of claims 14 and 23 which specify a pump. Claim 24 specifies “wherein the second coolant zone is located gravitationally below the machine tool.” This is depicted in TUCK:

    PNG
    media_image3.png
    693
    491
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    528
    872
    media_image4.png
    Greyscale

Drawings
	The specification references a Figure 4D (see [0015]) which does not appear to be of record, and identifies Figure 5A (see [0012]) as a filtration system which does not appear to be the case. Correction and/or clarification is required.
The drawings are objected to because the structure of the coolant filtration system is depicted in lines that are too light, lack sufficient line quality or are of insufficient contrast. It is suggested that Applicant submit four additional drowning depicting only the STRUCTURE of the SYSTEM, and not the materials being treated. If this suggestion is adopted, original Figures 1-4 may remain in the application, adding four drawings that depict only the system structure. A numbering scheme could be 1A (for the original) and 1B (for the added drawing corresponding drawing depicting solely to the system structure).  The specification would need to be amended commensurate with any drawing changes. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings may be held in abeyance, until allowable subject matter is indicated.
Prior Art of Record
The coolant filtration is a crowded art. It would behoove Applicant to consider the references now being made of record, with an eye to presenting claims which define over the teachings of the references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776